GAROUTTE, J., dissenting
I dissent. In this case the defendant by his appeal makes the point that the evidence is not sufficient to establish his guilt. To support this contention he presents to the trial judge a bill of exceptions containing all the evidence by question and answer introduced at the trial. To recognize the legality of such a practice is to encourage indolent attorneys, greatly increase the labor of this court, *282and double the expense entailed upon the various counties of the state in the printing of transcript upon appeal. This-court has repeatedly held that the trial judge is justified in refusing to settle such a bill of exceptions, and has sustained his. action in so refusing. (See cases cited in Cohen v. Wallace, 107 Cal. 133). There is no case to the contrary in the reports of this state.